DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on January 29, 2021 have been entered.
Claims 1 and 11 have been amended.
	Claim 8 has been cancelled. 

Response to Arguments
Applicant’s arguments filed on January 29, 2021 have been considered but are moot in view of the new grounds of rejection.  

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hannon (Pub. No. US 2020/0064797), hereinafter Hannon, in view of Phung et al. (Pub. No. US 2009/0286484), hereinafter Phung, in view of Binenstock (Pub. No. US 2013/0103946); and further view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan.

Claim 1. 	Hannon discloses an edge computing system for aggregating outage data before, during or after an outage, the system comprising: 
when a first edge-node undergoes an outage, the other edge-nodes: 
		detect the outage of the first edge-node based on the non-responsiveness of the first edge-node (Parag. [0135]; (The art teaches that each of the devices in a device group monitors the operational status (e.g., connectivity, health, and/or the like) of one or more other devices in ;
		upon receipt of one or more outage messages at the second edge-node, the second edge-node aggregates the one or more outage messages, and dispatches outage-restoration- assistance to the entity associated with the first edge-node (Parag. [0135-0139]; (The art teaches that each of the devices in the device group analyzes the health information received from the one or more other devices to determine if the one or more other devices are failing or potentially failing. For example, a device depending on configuration may report its health to one or more other devices (e.g., peer devices) in the device group with a time stamp. The one or more other devices that receives the health report use the health report to govern whether a particular predetermined reporting period has been violated, which may indicate a possible failure of the reporting device. In response to detecting a failure or failing device (or potential failing device) in the device group, each of the devices (i.e., second edge node) in the device group is configured to heal the failing device in the device group. For example, each of the devices in the device group provides a reset signal to any detected failing device in the device group, such that the failing device resets itself. The art also teaches that when a device detects a failure of another device, the device transmits a command to the failing device to perform a factory reset)); and 
the second edge-node configured to provide - 19 -outage-restoration-assistance (Parag. [0135-0139]; (The art teaches that in response to detecting a failure or failing device (or potential failing device) in the device group, each of the devices (i.e., second edge node) in the device group is configured to heal the failing device in the device group. For example, each of the devices in the device group provides a reset signal to any detected failing device in the device group, such that the failing device resets itself. The art also teaches that when a device detects a failure of another device, the device transmits a command to the failing device to perform a factory reset)); 
said outage- restoration-assistance comprising:
a first outage-restoration-assistance tier, said first outage- restoration-assistance tier configured to generate an instruction to transmit a self-healing workload to the first edge-node (Parag. [0135-0139]; (The art teaches that in response to detecting a failure or failing device (or potential failing device) in the device group, each of the devices (i.e., second edge node) in the device group is configured to heal the failing device in the device group. For example, each of the devices in the device group provides a reset signal to any detected failing device in the device group, such that the failing device resets itself. The art also teaches that when a device detects a failure of another device, the device transmits a command to the failing device to perform a factory reset));
the message is an outage message (Parag. [0135-0139]; (The art teaches that each of the devices in the device group analyzes the health information received from the one or more other devices to determine if the one or more other devices are failing or potentially failing. For example, a device depending on configuration may report its health to one or more other devices (e.g., peer devices) in the device group with a time stamp)). 
Hannon doesn’t explicitly disclose the first edge-node is included in the public profile; an edge-node computing network, said edge-node computing network comprising a plurality of edge-nodes each edge-node comprising: a public profile, said public profile comprising: identification data relating to an entity co-located with the edge-node, said entity consisting of a person, vehicle, or building; and a real-time location of the edge-node; a communication module, said communication module for communicating a self-identifying, self-locating, communication to the other edge-nodes included in the network, the self-identifying, self-locating, communication comprising the public profile; wherein: the communication module communicates the public profile on a predetermined schedule to the other edge- nodes in the network; identify a stored, most-recent, real-time, location of the first edge-node based on a most-recently received public profile from the first edge-node; upon identification of the stored, most-recent, real-time location of the first edge-node, the other edge-nodes transmit an outage message to a second edge-node included in the network, said outage message comprising the stored, most-recent, real-time location; a second outage-restoration-assistance tier, said second outage- restoration-assistance tier configured to generate an instruction to transmit a universal serial bus ("USB") drive comprising a repair script to the first edge node, and a third outage-restoration-assistance tier, said third outage- restoration-assistance tier configured to generate an instruction to transmit a first responder to the first edge-node; and the edge-nodes, included in the network, communicate through LORA wide area network ("WAN") connections.
		However, Phung discloses a second outage-restoration-assistance tier, said second outage- restoration-assistance tier configured to generate an instruction to transmit a universal serial bus ("USB") drive comprising a repair script to the first edge node (Parag. [0004] and Parag. [0026]; (The art teaches performing system maintenance in a wireless communication system and performing a system maintenance action. The art teaches that a USB device can be used, for example, for diagnosing and debugging problems that may arise in the wireless communication system at a customer's site, executing script stored in the USB device, copying system settings for the wireless communication system involved, downloading firmware for maintenance use by the wireless communication system involved, and as a rescue disk to archive the customer's unique data and settings in case of an emergency situation for the wireless communications equipment involved)); and a third outage-restoration-assistance tier, said third outage- restoration-assistance tier configured to generate an instruction to transmit a first responder to the first edge-node (Parag. [0004] and Parag. [0026-0028]; (The art teaches performing system maintenance in a wireless communication system and performing a system maintenance action. The art teaches that a USB device can be used, for example, for diagnosing and debugging problems that may arise in the wireless communication system at a customer's site, executing script stored in the USB device; and the USB is being conveyed by someone. The art teaches that system maintenance files are communicated to the processing unit using email messages. The use of email to communicate such system maintenance files obviates the need for the USB device to be physically conveyed (or the need of a technician to travel to the building) but without requiring a dedicated communication link between the processing unit of the system and an off-site monitoring computer or, if a pre-existing Internet connection were to be used, without requiring some special arrangement to allow such monitoring traffic to pass through a corporate firewall. The onsite system maintenance (e.g., diagnosis, debugging, recovery, rescue, repair, etc.) of one or more components of wireless communication system is being performed at a customer's or user's location (i.e., by the first responder))).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hannon to incorporate the teaching of Phung. 
Binenstock discloses: 
the first edge-node is included in the public profile (Parag. [0045]; (The art teaches that each user device is associated with a public profile (PUP)));
an edge-node computing network, said edge-node computing network comprising a plurality of edge-nodes (Parag. [0042]; (The art teaches a network comprising a plurality of user devices)), each edge-node comprising:
a public profile (Parag. [0045], Parag. [0046], and Parag. [0055]; (The art teaches that each user device is associated with a public profile (PUP))), said public profile comprising: 
identification data relating to an entity co-located with the edge-node, said entity consisting of a person, vehicle, or building (Parag. [0046]; (The art teaches that each profile is associated with a UID (unique identifier), which allows other devices to access the user (i.e., person) account public profile)); and                
a real-time location of the edge-node (Parag. [0058]; (The art teaches that the information (e.g., public profile) linked to a smart device are updated dynamically and automatically, such as “The current Location” which is updated according to the current whereabouts of the user based on GPS data, and at each location, recognized by cross-referencing with a Geographic Information System, the “current location” field of the user is updated automatically; further, the public profile is updated in real-time)); 
a communication module, said communication module for communicating a self-identifying, self-locating, communication to the other edge-nodes included in the network, the self-identifying, self-locating, communication comprising the public profile (Parag. [0015] and Parag. [0058]; (The art teaches that the users share their public profile information with each other, which includes identification (e.g., name of the user) and the location of the user. The art also teaches that users expose their personal information/ social network account/ other information using Local Area Wireless Communication (LAWC) capabilities of their personal/mobile communication device (e.g., Bluetooth.TM.) (i.e., communication module))); 
wherein: 
the communication module communicates the public profile on a predetermined schedule to the other edge- nodes in the network (Parag. [0053]; (The art teaches that the ; 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hannon to incorporate the teaching of Binenstock. This would be convenient in providing a location-aware system for a mobile connectivity and information exchange (Parag. [0001]).
		Nolan discloses: 
		identify a stored, most-recent, real-time, location of the first edge-node based on a most-recently received public profile from the first edge-node (Parag. [0599-0600]; (The art teaches providing a location message. An IoT node is equipped with a satellite-based positioning receiver and acts as a geolocation beacon to convey location and time data to adjacent connected nodes. This may be done over multiple heterogeneous networks by sending a location payload in a frame appropriate for each type of communication link, as part of the payload data. Beacon node packs the location payload into a protocol frame for transmission to other devices as the location message)); 
upon identification of the stored, most-recent, real-time location of the first edge-node, the other edge-nodes transmit a message to a second edge-node included in the network, said message comprising the stored, most-recent, real-time location (Parag. [0599-0600]; (The art teaches providing a location message. An IoT node is equipped with a satellite-based positioning receiver and acts as a geolocation beacon to convey location and time data to adjacent connected nodes. This may be done over multiple heterogeneous networks by sending a location payload in a frame appropriate for each type of communication link, as part of the payload data. Beacon node packs the location payload into a protocol frame for transmission to other devices as the location message)); and
		the edge-nodes, included in the network, communicate through LORA wide area network ("WAN") connections (Parag. [0358]; (The art teaches that the IoT device communicates over a wide area using LoRaWAN.TM.)). 
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hannon to incorporate the teaching of Nolan. This 
		
Claim 2. 	Hannon in view of Phung, Binenstock, and Nolan discloses the edge computing system of claim 1, 
		Hannon further discloses wherein the edge-nodes included in the network are located in different locations (Parag. [0049]; (The art teaches that the IoT devices may include any of a variety of physical devices, sensors, actuators, electronics, vehicles, home appliances, and/or other items having network connectivity which enable IoT devices to communicate with building management platform 102.  For example, IoT devices can include smart home hub devices, smart house devices, doorbell cameras, air quality sensors, smart switches, smart lights, smart appliances, garage door openers, smoke detectors, heart monitoring implants, biochip transponders, cameras streaming live feeds, automobiles with built-in sensors, DNA analysis devices, field operation devices, tracking devices for people/vehicles/equipment, networked sensors, wireless sensors, wearable sensors, environmental sensors, RFID gateways and readers, IoT gateway devices, robots and other robotic devices, GPS devices, smart watches, virtual/augmented reality devices, and/or other networked or networkable devices (i.e., these devices are known to be located in different locations))).  

Claim 6. 	Hannon in view of Phung, Binenstock, and Nolan discloses the edge computing system of claim 1,   
	Hannon further discloses wherein the outage message is transmitted from the other edge-nodes to the second edge-node via one or more edge-nodes (Parag. [0135-0139]; (The art teaches that each of the devices in the device group analyzes the health information received from the one or more other devices to determine if the one or more other devices are failing or potentially failing. For example, a device depending on configuration may report its health to one or more other devices (e.g., peer devices) in the device group with a time stamp)).  



Claim 7. 	Hannon in view of Phung, Binenstock, and Nolan discloses the edge computing system of claim 1,  
Hannon further discloses that the message is an outage message (Parag. [0135-0139]; (The art teaches that each of the devices in the device group analyzes the health information received from the one or more other devices to determine if the one or more other devices are failing or potentially failing. For example, a device depending on configuration may report its health to one or more other devices (e.g., peer devices) in the device group with a time stamp)).
Hannon doesn’t explicitly disclose wherein the outage message further comprises the public profile of the first edge- node.
However, Binenstock discloses wherein the message further comprises the public profile of the first edge- node (Parag. [0015], Parag. [0045], and Parag. [0058]; (The art teaches that each user device is associated with a public profile (PUP). The art teaches that the users share their public profile information with each other, which includes identification (e.g., name of the user) and the location of the user)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hannon to incorporate the teaching of Binenstock. This would be convenient in providing a location-aware system for a mobile connectivity and information exchange (Parag. [0001]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hannon (Pub. No. US 2020/0064797), hereinafter Hannon, in view of Phung et al. (Pub. No. US 2009/0286484), hereinafter Phung, in view of Binenstock (Pub. No. US 2013/0103946); and further view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and further in view of Smith et al. (US 2017/0195891), hereinafter Smith.

Claim 3. 	Hannon in view of Phung, Binenstock, and Nolan discloses the edge computing system of claim 2,  
The combination doesn’t explicitly disclose wherein each edge- node, included in the network, is a distance from each of the remaining edge-nodes in the network, and each distance is between one hundred feet and five hundred feet. 
wherein each edge- node, included in the network, is a distance from each of the remaining edge-nodes in the network, and each distance is between one hundred feet and five hundred feet (Parag. [0409]; (The art teaches that a device establishes a communication group with other devices that are within a proximity distance (e.g. 100 meters) (i.e., 100 meters is equivalent to about 328 feet). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Smith. This would be convenient in the improvement of methods and solutions for dynamically allocating underutilized telecommunication resources of a first telecommunication network for access and use by wireless devices that subscribe to other networks will be beneficial to the telecommunication networks (Parag. [0003]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hannon (Pub. No. US 2020/0064797), hereinafter Hannon, in view of Phung et al. (Pub. No. US 2009/0286484), hereinafter Phung, in view of Binenstock (Pub. No. US 2013/0103946); and further view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and further in view of Oktem et al. (US 2019/0325865), hereinafter Oktem.

Claim 4. 	Hannon in view of Phung, Binenstock, and Nolan discloses the edge computing system of claim 1, 
The combination doesn’t explicitly disclose wherein, when two or more edge-nodes comprise a public profile that identifies the same entity, and the current location of the two or more edge-nodes is within a predetermined distance, the two or more edge-nodes are identified as a single joint edge-node. 
However, Oktem discloses wherein, when two or more edge-nodes comprise a public profile that identifies the same entity, and the current location of the two or more edge-nodes is within a predetermined distance, the two or more edge-nodes are identified as a single joint edge-node (Parag. [0053]; (The art teaches using device location to distinguish devices that share the same account (i.e., two or more edge-nodes identifies the same entity (same account)). The art also teaches that devices that share the same account (i.e., represent the . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Oktem. This would be convenient to let only one device respond to a single command (Parag. [0003]).

Claim 5. 	Hannon in view of Phung, Binenstock, Nolan, and Oktem discloses the edge computing system of claim 4, 
Hannon doesn’t explicitly disclose wherein the predetermined distance is between fifty feet and five hundred feet.  
However, Oktem discloses wherein the predetermined distance is between fifty feet and five hundred feet (Parag. [0053]; (The art teaches that devices that share the same account (i.e., represent the same entity) are considered to be in the same location when they are determined to be within a threshold distance of each other (e.g., within 50 feet)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Hannon to incorporate the teaching of Oktem. This would be convenient to let only one device respond to a single command (Parag. [0003]).  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hannon (Pub. No. US 2020/0064797), hereinafter Hannon, in view of Phung et al. (Pub. No. US 2009/0286484), hereinafter Phung, in view of Binenstock (Pub. No. US 2013/0103946); further view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and further in view of Lee et al. (US 2019/0349737), hereinafter Lee.

Claim 9. 	Hannon in view of Phung, Binenstock, and Nolan discloses the edge computing system of claim 1, 
The combination doesn’t explicitly disclose wherein the outage is a natural disaster. 
However, Lee discloses wherein the outage is a natural disaster (Parag. [0041]; (The art teaches that a mobile communication fails due to natural disaster)).
.
 
Claims 11, 12, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (Pub. No. US 2019/0171510), hereinafter Smith, in view of Binenstock (Pub. No. US 2013/0103946), in view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and in view of Hoshi (Pub. No. US 2015/0324247).

Claim 11. 	Smith discloses a method for aggregating outage data via an edge computing system, the method comprising: 
		detecting, by other edge-nodes included in the network, an outage relating to a first edge-node included in the network, said detecting being based on non-responsiveness of the first edge-node (Parag. [0028]; (The art teaches a strategy for detecting system failures relies on originating nodes sending periodic "watchdog presence messages" (also referred to herein as "watchdog messages") to notify other nodes of the originating nodes' presence in the network. A watchdog message is indicating that an object is present and functioning in the network.  Failure to receive a watchdog message may be an indication of a failure state, such as a node failure or network outage)); 
		aggregating, at the authoritative aggregator agent, a plurality of outage messages, said plurality of outage messages comprising the outage message (Parag. [0030-0032]; (The art teaches a monitor of a network device that receives watchdog messages from one or more nodes. For each reporting device, the monitor allocates bits for each time interval within which watchdog messages from that reporting device may arrive. Health can be monitored efficiently across a larger network by monitors of network devices consuming local watchdog traffic)); 
		organizing, at the authoritative aggregator agent, the plurality of outage messages into a heat map of outages (Parag. [0032]; (The art teaches that the health report indicates where device presence has been inconsistent during the network health reporting period; and a heat map is created using the health report for better visualization. Additionally, drill-down can , said organizing comprising: 
		combining multiple instances of a single outage included in the plurality of outages (Parag. [0021], Parag. [0094], and Parag. [0131-0132]; (The art teaches that subnet filters are configured as sparse arrays that essentially describe the health of their respective subnets. Subnet filters are also referred as `subnet health reports. The shadow filters for nodes in a subnet are combined into a subnet filter for the subnet.  Thus, each subnet filter can be generated from one or more shadow filters. A subnet filter may sample the shadow filters multiple times before closing the subnet health report.  Health monitoring policies may determine the sample interval. When the subnet health report is closed, the subnet health report can be provided to another network device to be combined into another report such as health report, and the subnet health report can be reset so that a new report can begin collecting health information for the subnet. The art teaches that a determination is made as to whether the heartbeat messages indicate a resiliency risk (e.g., a heartbeat message is considered a failure or missing if it is not received at an expected time according to the reference template))); 
		removing a subset of outages from the plurality of outages, wherein each outage included in the subset of outrages were incorrectly identified as outages (Parag. [0021], Parag. [0094], Parag. [0117], and Parag. [0131-0132]; (The art teaches that a determination is made as to whether the heartbeat messages indicate a resiliency risk (e.g., a heartbeat message is considered a failure or missing if it is not received at an expected time according to the reference template); if a determination is made that the heartbeat messages indicate a risk (i.e., the outage are identified for the first time), then, the HME (health monitoring engine) continues monitoring the heartbeat messages for an additional period of time to avoid hysteresis. Once the additional monitoring period has expired, the newly received heartbeat messages are evaluated to determine if they indicate a resiliency risk. A determination is made as to whether the newly observed heartbeat messages indicate a resiliency risk (e.g., if the newly received heartbeat messages did not arrive within an expected time according to the reference template). If the determination is made that the new heartbeat messages do not indicate a resiliency risk, then, the HME continues to monitor heartbeat messages. The health monitoring engine evaluates variances and thresholds that may trigger a pro-active response and prescriptive response to improve network resilience properties prior to network failures. ML analysis engine computes a threshold matching function corrects for hysteresis and then dispatch a resiliency response action. Resiliency response actions may include, but are not limited to, notifications, repairs, and deployment of network redundancy in the form of redundant nodes, routers, routes and other network infrastructure));    
generating the heat map of outages, said heat map of outages displaying the plurality of outages (Parag. [0032]; (The art teaches that the health report indicates where device presence has been inconsistent during the network health reporting period; and a heat map is created using the health report for better visualization. Additionally, drill-down can be achieved by displaying the heat map for subnet filters and device shadow filters)); 
		transmitting, by the authoritative aggregator agent, the heat map of outages, to a second edge-node, the second edge-node configured to provide outage-restoration-assistance to the plurality of outages displayed on the heat map (Parag. [0032], Parag. [0113], Parag. [0117], and Parag. [0129]; (The art teaches that the health report indicates where device presence has been inconsistent during the network health reporting period; and a heat map is created using the health report for better visualization. Additionally, drill-down can be achieved by displaying the heat map for subnet filters and device shadow filters. The art teaches that subnet filters can be combined with the network filter by performing a logical AND operation on each subnet filter and the network filter until all subnet filters are consumed by the network filter. These operations preserve, in the network filter, all of the failure states indicated in all of the subnet filters. The network filter are propagated to subscribers (e.g., network administrators, etc.) or can be made available to authorized users and/or systems. The health monitoring engine monitors heartbeat messages, compute a threshold matching function, and dispatch a resiliency response action, if appropriate, based on the results of the threshold matching function. The health monitoring engine evaluates variances and thresholds that may trigger a pro-active response and prescriptive response to improve network resilience properties prior to network failures. ML analysis engine computes a threshold matching function that corrects for hysteresis and then dispatch a resiliency response action. Resiliency response actions may include, but are not limited to, notifications, repairs, and deployment of network redundancy in the form of redundant nodes, routers, routes and other network infrastructure)); and 
dispatching, from the second edge-node, outage-restoration-assistance to the identified locations displayed on the heat map (Parag. [0032], Parag. [0113], Parag. [0117], and Parag. [0129]; (The art teaches that the health report indicates where device presence has ; 
the message is an outage message (Parag. [0032]; (The art teaches that the health report indicates where device presence has been inconsistent during the network health reporting period; and a heat map is created using the health report for better visualization. Additionally, drill-down can be achieved by displaying the heat map for subnet filters and device shadow filters)).
Smith doesn’t explicitly disclose identifying a priority for each outage included in the plurality of outages; arranging the priority of the plurality of outages; and display the priority of each of the plurality of outages; identifying the most-recent, real- time, location of the entity co-located with the first edge- node; transmitting, on a predetermined schedule, by each edge-node included in a network, a self-identifying, self- locating, communication to other edge-nodes included in the network, the self-identifying, self-locating, communication comprising a public profile, said public profile comprising identification data relating to an entity co-located with the edge-node and a real-time location of the edge-node; receiving, at each edge-node included in the network, self-identifying, self-locating, communications from the other edge-nodes in the network, the self-identifying, self-locating, communications comprising a public profile; identifying, by other edge-nodes included in the network, based on the most-recently communicated public profile of the first edge-node, the most-recent, real-time, location of the entity co-located with the first edge-node; and transmitting an outage message, by the other edge- nodes, to a second edge-node, the second edge-node configured to provide outage-restoration-assistance, said outage message comprising the identified most-recent, real-time, location of the entity co-located with the first edge-node; and wherein the edge-nodes, included in the network, communicate through LORA wide area network ("WAN") connections.
However, Binenstock discloses: 
transmitting, on a predetermined schedule, by each edge-node included in a network, a self-identifying, self-locating, communication to other edge-nodes included in the network, the self-identifying, self-locating, communication comprising a public profile (Parag. [0053] and Parag. [0058]; (The art teaches that the users share their public profile information with each other, which includes identification (e.g., name of the user) and the location of the user. The art also teaches that the process of user’s registration, discovering other devices and accessing the public profiles is associated with a predetermined period of time (i.e., predetermined schedule), that if it passes the process begins all over again)), 
said public profile comprising identification data relating to an entity co-located with the edge- node (Parag. [0046]; (The art teaches that each profile is associated with a UID (unique identifier), which allows other devices to access the user account public profile)), and  
a real-time location of the edge-node (Parag. [0058]; (The art teaches that the information (e.g., public profile) linked to a smart device are updated dynamically and automatically, such as “The current Location” which is updated according to the current whereabouts of the user based on GPS data, and at each location, recognized by cross-referencing with a Geographic Information System, the “current location” field of the user is updated automatically; further, the public profile is updated in real-time)); and
receiving, at each edge-node included in the network, self-identifying, self- locating, communications from the other edge-nodes in the network, the self-identifying, self- locating, communications comprising a public profile (Parag. [0058]; (The art teaches that the users share their public profile information with each other, which includes identification (e.g., name of the user) and the location of the user)). 

Nolan discloses identifying, by the other edge-nodes included in the network, based on the most-recently communicated public profile of the first edge-node, the most-recent, real-time, location of the entity co-located with the first edge-node (Parag. [0599-0600]; (The art teaches providing a location message. An IoT node is equipped with a satellite-based positioning receiver and acts as a geolocation beacon to convey location and time data to adjacent connected nodes. This may be done over multiple heterogeneous networks by sending a location payload in a frame appropriate for each type of communication link, as part of the payload data. Beacon node packs the location payload into a protocol frame for transmission to other devices as the location message));   
-5-transmitting, by the other edge-nodes, a message, to an authoritative aggregator agent, said message comprising the identified most-recent, real-time, location of the entity co-located with the first edge node (Parag. [0599-0600]; (The art teaches providing a location message. An IoT node is equipped with a satellite-based positioning receiver and acts as a geolocation beacon to convey location and time data to adjacent connected nodes. This may be done over multiple heterogeneous networks by sending a location payload in a frame appropriate for each type of communication link, as part of the payload data. Beacon node packs the location payload into a protocol frame for transmission to other devices as the location message)); and  
		wherein the edge-nodes, included in the network, communicate through LORA wide area network ("WAN") connections (Parag. [0358]; (The art teaches that the IoT device communicates over a wide area using LoRaWAN.TM.)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Smith to incorporate the teaching of Nolan. This would be convenient in enabling reliable, secure, and identifiable devices that can form networks as needed to accomplish tasks (Parag. [0005]).
		Hoshi discloses identifying a priority for each outage included in the plurality of outages; arranging the priority of the plurality of outages; and display the priority of each of the plurality of outages (Parag. [0066] and Parag. [0121]; (The art teaches that when a device .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Smith to incorporate the teaching of Hoshi. This would be convenient for providing a failure information management system and a failure information management apparatus that are capable of preventing generation of redundant failure information (Parag. [0007]).
		
Claim 12. 	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 11, 
		Smith further discloses wherein the edge-nodes included in the network are located in different locations (Parag. [0025]; (The art teaches that nodes in a IoT network include embedded devices and sensors in, for example, medical devices, automobiles, transportation infrastructure, energy production and delivery infrastructure, factories, schools, homes, farms, enterprises, government entities, etc. Other nodes in the IoT network can include more traditional computing systems such as mobile devices (e.g., laptops, smart phones, tablets, gaming systems, automobile infotainment systems, etc.), computing devices (e.g., desktop, etc.), network elements (e.g., routers, gateways, switches, appliances, servers, etc.). i.e., these devices are known to be located in different locations)).

Claim 16. 	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 11,   
Smith further discloses wherein the outage message is transmitted from the other edge-nodes to the second edge-node via one or more edge-nodes (Parag. [0028]; (The art teaches a strategy for detecting system failures relies on originating nodes sending periodic . 

Claim 17. 	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 11, 
Smith further discloses the method further comprising: aggregating a plurality of received outage messages at the second edge-node (Parag. [0030-0032]; (The art teaches a monitor of a network device that receives watchdog messages from one or more nodes. For each reporting device, the monitor allocates bits for each time interval within which watchdog messages from that reporting device may arrive. Health can be monitored efficiently across a larger network by monitors of network devices consuming local watchdog traffic)); and
generating an organized list of received outage messages; and presenting the organized list of received outage messages to an entity associated with the second edge-node (Parag. [0032]; (The art teaches that the health report indicates where device presence has been inconsistent during the network health reporting period; and a heat map is created using the health report for better visualization. Additionally, drill-down can be achieved by displaying the heat map for subnet filters and device shadow filters)).

Claim 18.	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 17, 
Smith further discloses wherein the entity associated with the second edge-node is a first responder (Parag. [0032], Parag. [0113], Parag. [0117], and Parag. [0129]; (The art teaches that the health report indicates where device presence has been inconsistent during the network health reporting period; and a heat map is created using the health report for better visualization. Additionally, drill-down can be achieved by displaying the heat map for subnet filters and device shadow filters. The art teaches that subnet filters can be combined with the network filter by performing a logical AND operation on each subnet filter and the network filter until all subnet filters are consumed by the network filter. These operations preserve, in the network filter, all of the failure states indicated in all of the subnet filters. The network filter are propagated to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2019/0171510), hereinafter Smith, in view of Binenstock (Pub. No. US 2013/0103946), in view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and in view of Hoshi (Pub. No. US 2015/0324247), and further in view of Smith et al. (US 2017/0195891), hereinafter Smith.

Claim 13. 	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 12, 
The combination doesn’t explicitly disclose wherein each edge-node included in the network is a distance from each other edge-node included in the network, and each distance is between one hundred feet and five hundred feet. 
However, Smith discloses wherein each edge-node included in the network is a distance from each other edge-node included in the network, and each distance is between one hundred feet and five hundred feet (Parag. [0409]; (The art teaches that a device establishes a communication group with other devices that are within a proximity distance (e.g. 100 meters) (i.e., 100 meters is equivalent to about 328 feet). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Smith. This would be convenient in the improvement of methods and solutions for dynamically allocating underutilized telecommunication resources of a first telecommunication network for .

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2019/0171510), hereinafter Smith, in view of Binenstock (Pub. No. US 2013/0103946), in view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and in view of Hoshi (Pub. No. US 2015/0324247), and further in view of Oktem et al. (US 2019/0325865), hereinafter Oktem. 

Claim 14. 	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 11, 
The combination doesn’t explicitly disclose wherein, when two or more edge-nodes comprise a public profile that identifies the same entity, and the current location is within a predetermined distance, the two or more edge-nodes may be identified as a single joint edge-node.  
However, Oktem discloses wherein, when two or more edge-nodes comprise a public profile that identifies the same entity, and the current location is within a predetermined distance, the two or more edge-nodes may be identified as a single joint edge-node (Parag. [0053]; (The art teaches using device location to distinguish devices that share the same account (i.e., two or more edge-nodes identifies the same entity (same account)). The art also teaches that devices that share the same account (i.e., represent the same entity) are considered to be in the same location when they are determined to be within a threshold distance of each other)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Oktem. This would be convenient to let only one device respond to a single command (Parag. [0003]).

Claim 15. 	Smith in view of Binenstock, Nolan, Hoshi, and Oktem discloses the method of claim 14, 
Smith doesn’t explicitly disclose wherein the predetermined distance is between fifty feet and five hundred feet.
 wherein the predetermined distance is between fifty feet and five hundred feet (Parag. [0053]; (The art teaches that devices that share the same account (i.e., represent the same entity) are considered to be in the same location when they are determined to be within a threshold distance of each other (e.g., within 50 feet)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Smith to incorporate the teaching of Oktem. This would be convenient to let only one device respond to a single command (Parag. [0003]).	
 
 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (Pub. No. US 2019/0171510), hereinafter Smith, in view of Binenstock (Pub. No. US 2013/0103946), in view of Nolan et al. (Pub. No. US 2019/0349426), hereinafter Nolan, and in view of Hoshi (Pub. No. US 2015/0324247), and further in view of Lee et al. (US 2019/0349737), hereinafter Lee.

Claim 19. 	Smith in view of Binenstock, Nolan, and Hoshi discloses the method of claim 11,  
The combination doesn’t explicitly disclose wherein the outage is a natural disaster.
However, Lee discloses wherein the outage is a natural disaster (Parag. [0041]; (The art teaches that a mobile communication fails due to natural disaster)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Lee. This would be convenient to strengthen the structural design of the base station to ensure that the communication is not affected (Parag. [0005]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alexander (US 2020/0128502) – Related art in the area of outage reporting using a mesh network communication system for an electric utility network, (Abstract, a mesh network includes a plurality of nodes and a network head. The plurality of nodes includes a first node structured to generate and output a message to the network head in response to an event).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442